Title: To James Madison from Jonathan Russell, 10 June 1811
From: Russell, Jonathan
To: Madison, James


Sir
Paris 10th June 1811.
I have learnt with much pain that Mr Pinkney, the American Minister at London, has publicly censured, with great asperity, my conduct, as it relates to him, since I have been entrusted with this legation. The only charge however which he has preferred against me, with any precision, is that my correspondance with him has been incorrect, inasmuch as I did not communicate to him the seizure of the New-orleans-Packet & that while I was remonstrating here against this seizure I was endeavouring to prove to him that the decrees under which it was made had ceased to operate.
In making this charge he warms himself, I understand, into all his eloquence & sparing neither my head or my heart, he endeavours to prove at once my imbecillity & perversity. Nor is he fastidious in selecting the tribunal before which he arraigns me—and friends & foes—foreigners and fellow citizens have alike to listen to his accusations. Samuel Williams Esquire of London, who is probably not unknown to you as the nephew & correspondent of Mr. Pickering has written to an American Gentleman here that Mr. Pinkney has declared to him that “my conduct had been so incorrect that he should open no more of my letters & that I must be recalled.”
It is thus I am brought to trial before an agent of the adversaries of the administration—for an offence which I am not conscious of having committed—& for which I am to be condemned, unheard, to suffer the double punishment of indignity & disgrace.
Before such a tribunal I cannot consent to plead, but before you, Sir, I appear and I doubt not I shall be judged with liberality & justice. In doing this I am actuated by a solicitude only to vindicate myself in your opinion, for, situated as I am, the punishment threatened by Mr Pinkney has no terrors for me. His contumely with whatever indecency accompanied I can regard with indifference & I shall be out of office long before the displeasure of my government, however it may be urged by his spleen, can overtake me.
The great end which I have proposed to myself in all my proceedings since I have been here has been to promote the glory of your administration by preserving if possible the honour & peace of my country. I found our relations both with this country & with England in a very critical state—it was uncertain in what manner the revocation of the Berlin & Milan decrees would be executed or whether this revocation would produce the repeal of the British orders. The entire extinction of all these offending edicts was however required by our rights and our interests. All my feeble efforts were therefore anxiously directed to the accomplishment of this object & while I excited the good faith of this government for the performance of its engagements I endeavoured to represent its conduct, through Mr. Pinkney, to its enemies as sufficient to exact from them the abolition of a system which had hitherto professedly rested on the sole basis of retaliation. Solicitous as I was however to take from the British cabinet this pretext for perseverance in its injustice I stated no fact to Mr. Pinkney which the truth did not warrant & I concealed none from him, of a decided character & which of course it would have been useful for him to know. The inclosed file (No. 1) contains every word on this subject which I have written to him. If the course which I have pursued was not obviously pointed out by true policy still I should have been strongly persuaded to adopt it at the suggestion of Mr. Pinkney himself. In his first letter addressed to me (No. 2) he asks for evidence confirmatory only of the revocation of the French edicts & of the effect of that revocation. This request of his appears alone sufficient to justify me for not attempting to prove to him that those decrees were still in force. Such proof, unless of a character to settle conclusively the fact—and in this case I should not have withheld it—would have served only to have embarrassed Mr Pinkney & to have clogged his negociations. I did not therefore communicate to him my apprehensions or those equivocal occurrences which occasionally alarmed me. Among the latter was the seizure of the New-Orleans-Packet. I felt it my duty to remonstrate against this transaction to the Government here—and to communicate my remonstrance, like every other of my official acts, immediately to my own government. Before however I addressed to Mr. Pinkney an account of this event I conceived it became me to ascertain its real character. If it should prove to be the mere unauthorized act of a subordinate officer, the premature knowledge of it would have been to him a source of perplexity only. Had he indeed possessed this knowledge he probably would have concealed it from the British government, for the proceedure of the officer at Bordeaux, in this stage of it, proved nothing either for or against the revocation of the decrees—and this is the construction which Congress appears to have put upon it in passing the supplementary law. Such a concealment might have been regarded by the British ministry as unfair & uncandid & have subjected him to unpleasant reproof, when detected. I can but think it very unreasonable therefore in Mr. Pinkney to comment in so harsh & undignified a manner on an omission which has saved him from the dilemma of disclosing a fact that might have suspended his negociations or of concealing it to the injury of his standing with the court near which he resided.
In fine I cannot beleive that Mr. Pinkney, is well founded in his complaints, that I wrote the note of the 10th of December to the Duke of Cadore—that I transmitted a copy of this note to my government & that I did not communicate to him the fact to which it related.
If the publication of this note has been attended with disagreeable consequences to Mr. Pinkney I certainly am not responsible. I wrote that note for the government here that it might arrest the proceedings of one of its officers before they should become a violation of its engagements. I rendered a prompt account, as was my duty, of what I had done to the government I served, but the publication of this account was not an act of mine nor can I beleive myself answerable to Mr. Pinkney for any chagrin it might have occasioned him. Indeed I must take the liberty to declare to you most sincerely that the publication of my note in question was entirely unexpected to me & that I learnt it with much regret. It came however to the British ministry when the real character of their policy was ascertained—after they had determined to persist in their orders altho’ they knew of no fact here inconsistent with the revocation of the decrees or which could longer bear them out on the principle of retaliation. They may indeed still cavil but surely they can deceive no one—and in my estimation it is no imperfect justification of the omission of which Mr. Pinkney complains that it has furnished this test of their system.
I hope that what I have said will be sufficient to persuade you of the correctness—if not of my deeds—at least of my intentions & that—if I have not done right I sincerely meant to do so. I must hope also that the accusations of Mr. Pinkney—for I doubt not he will prefer them to you—will be examined with candour & fairly weighed against the reasons I have assigned for my conduct.
It is indeed to be lamented that any controversy should arise between the mandatories of our government abroad, & still more to be lamented that these should declaim against each other before foreign nations whose obvious interest it is to encourage dissention. This mode of indulging a wounded temper cannot promote their own reputation—the interests of their country or the dignity of the government which they serve. If influenced by these considerations I be silent before the public & therefore condemned—I shall feel proudly indemnified for this injustice if to the acquital of my own conscience I can add your approbation.
I have sent by this opportunity to the secretary of State a concise history of the case of the New-Orleans-Packet. I persuade myself that the facts there set forth will fully vindicate the course of proceedings which I adopted in relation to her. If it should be thought proper to communicate this statement to the public I should hope that many strange comments made on my conduct—& which I cannot consent to notice in any other way—might be corrected.
With regard to the tone of my letter to the Duke of Cadore on this subject, which appears to have alarmed the very sensitive friends of this Government, I must avail myself of this occasion to say that no offence was given by it—but on the other hand it arrested the proceedings against the New-Orleans-Packet & gave me a personal standing here with the minister which I had not before. To this tone indeed I may fairly ascribe much of the consideration & civility which I have since enjoyed. I beg you to be assured of the very great respect with which I am Sir Your faithful & Obedient Servant
Jona Russell
